DETAILED ACTION
Claims 1, 6, 8-9, 14, 16 and 21-35 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Response to Arguments
Following Applicants amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Applicant’s amendments with respect to the 112 rejection of the claims obviates the rejection.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant Argues: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 8-9, 14, 16 and 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods, and a system for modeling the ocular vasculature of a patient to generate a report of ocular abnormalities.
Step 1: Claims 1, 6, 8, 21-25 and 33 are directed to a method, which is a process, which is a statutory category of invention. Claims 9, 14, 16 and 34 are directed to a system, which is a machine, which is a statutory category of invention. Claims 26-32 and 35 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1, 6, 8-9, 14, 16 and 21-35 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 9 and 26 are directed to the abstract idea of modeling the ocular vasculature of a patient to generate a report of ocular abnormalities, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations, or alternatively based on Mental Processes including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of d) mathematically modeling, using the processor, an expected normal patient-specific value of one or more clinically observable properties selected from the group consisting of retinal vessel diameter, central retinal artery equivalent, central retinal vein equivalent, amplitude of intraocular pressure oscillations, period of intraocular pressure oscillations, blood velocity in retrobulbar vessels, total retinal blood flow, blood velocity in retinal arteries, blood velocity in retinal capillaries, blood velocity in retinal veins, oxygen saturation in retinal arteries, oxygen saturation in retinal veins, and combinations thereof, the mathematically modeling using the patient-specific input data and the patient-specific mathematical model of ocular vasculature; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations, or alternatively covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also in claim 26, the limitation of “comparing, using the one or more processors, the measured value to the expected value to determine a difference between the measured value and the expected value;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations, or alternatively covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Furthermore, the above cited claim limitations under the consideration of the broadest reasonable interpretation, as be directed to the abstract idea grouping of mental processes.
Dependent claims 6, 8, 14, 16, 21-25 and 27-35 further narrow the abstract ideas, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The limitation “a) receiving, using a processor, patient-specific calibration data selected from the group consisting of a age, a height, a weight, ethnicity, current medication information, medical history, a central corneal thickness, and a surgical status of the patient;”, “b) calibrating, using the processor, a mathematical model of ocular vasculature using the patient-specific calibration data to generate a patient-specific mathematical model of ocular vasculature for the patient, wherein the ocular vasculature is selected from the group consisting of retinal vasculature, choroidal vasculature, optic never head vasculature, and ciliary body vasculature, and wherein the mathematical model is based on principles of fluid dynamics, solid mechanics, or mass transport;”, “c) receiving, using the processor, patient-specific input data selected from the group consisting of a blood pressure, a heart rate, a intraocular pressure, a axial eye length, a cerebrospinal fluid pressure, a retinal nerve fiber layer thickness, a macular thickness, and optic disc dimensions of the patient;”, “e) generating, using the processor, a report of the ocular vasculature abnormalities of the patient by comparing the expected normal patient-specific value of the clinically observable properties with a measured patient-specific value of the clinically observable properties, where a greater difference between the expected normal patient-specific value and the measured patient-specific value indicates greater ocular vasculature abnormalities, wherein the greater ocular vasculature abnormalities are a risk factor for one or more diseases selected from the group consisting of glaucoma, age-related macular degeneration, diabetic retinopathy, non-arteritic ischemic optic neuropathy, central retinal vein occlusion, stroke, diabetes, hypertension, Alzheimer's disease, Parkinson's disease, Lewy body disease, and combinations thereof” in claims 1 and 9, as well as “receiving, using one or more processors, patient-specific calibration data of the patient;”, “determining, using the one or more processors and the patient-specific calibration data, a mathematical model of the ocular vasculature of the patient, the mathematical model being based on principles of fluid dynamics, solid mechanics, or mass transport; generating, using the one or more processors and the mathematical model of the ocular vasculature of the patient, an expected value for the patient of a clinically observable property;”, “receiving, using the one or more processors, a measured value for the patient of the clinically observable property;”, “and generating, using the one or more processors, a report of the ocular vasculature abnormalities of the patient, based on the comparing of the measured value to the expected value” in claim 26, and “receiving, using the one or more processors, patient-specific input data for the patient;” in claim 27 is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not prove integration into a practical application. In particular, claims 1, 9 and 26 recites the additional elements of “a processor”, 
Dependent claims 6, 8, 14, 16, 21-25 and 27-35 further narrow the abstract ideas, identified in the independent claims, which does not integrate the judicial exception into a practical application.
Step 2B: Claims 1, 9 and 36 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “a) receiving, using a processor, patient-specific calibration data selected from the group consisting of a age, a height, a weight, ethnicity, current medication information, medical history, a central corneal thickness, and a surgical status of the patient;”, “b) calibrating, using the processor, a mathematical model of ocular vasculature using the patient-specific calibration data to generate a patient-specific mathematical model of ocular vasculature for the patient, wherein the ocular vasculature is selected from the group consisting of retinal vasculature, choroidal vasculature, optic never head vasculature, and ciliary body vasculature, and wherein the mathematical model is based on principles of fluid dynamics, solid mechanics, or mass transport;”, “c) receiving, using the processor, patient-specific input data selected from the group consisting of a blood pressure, a heart rate, a intraocular pressure, a axial eye length, a cerebrospinal fluid pressure, a retinal nerve fiber layer thickness, a macular thickness, and optic disc dimensions of the patient;”, “e) generating, using the processor, a report of the ocular vasculature abnormalities of the patient by comparing the expected normal patient-specific value of the clinically observable properties with a measured patient-specific value of the clinically observable properties, where a greater difference between the expected normal patient-specific value and the measured patient-specific value indicates greater ocular vasculature abnormalities, wherein the greater ocular vasculature abnormalities are a risk factor for one or more diseases selected from the group consisting of glaucoma, age-related macular degeneration, diabetic retinopathy, non-arteritic ischemic optic neuropathy, central retinal vein occlusion, stroke, diabetes, hypertension, Alzheimer's disease, Parkinson's disease, Lewy body disease, and combinations thereof” in claims 1 and 9, as well as “receiving, using one or more processors, patient-specific calibration data of the patient;”, “determining, using the one or more processors and the patient-specific calibration data, a mathematical model of the ocular vasculature of the patient, the mathematical model being based on principles of fluid dynamics, solid mechanics, or mass transport; generating, using the one or more processors and the mathematical model of the ocular vasculature of the patient, an expected value for the patient of a clinically observable property;”, “receiving, using the one or more processors, a measured value for the patient of the clinically observable property;”, “and generating, using the one or more processors, a report of the ocular vasculature abnormalities of the patient, based on the comparing of the measured value to the expected value” in claim 26, and “receiving, using the one or more processors, patient-specific input data for the patient;” in claim 27 is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited in a claim with a judicial exception. Therefore, these limitations are not anything significantly more than the judicial exception. The additional elements of “a processor”, in claims 1, 9 and 26 only links the claims to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 6 and 14 are directed to further limiting the data for the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”. 
Dependent claims 8 and 16 are directed to further defining the parameters used in the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Dependent claims 21 and 29 are directed to further defining the model which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Dependent claims 22 and 30 are directed to defining the area the model models which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Dependent claims 23 and 32 are directed to defining the base of the model which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Dependent claim 24 are directed to defining the data used which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Dependent claim 25 are directed to defining the data used which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Dependent claim 27 are directed to defining the data generation which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Dependent claim 28 are directed to defining the data used which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Dependent claim 31 are directed to defining the data type used which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Dependent claim 33-35 are directed to defining the principles used which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts”, or alternatively “Mental Concepts”.
Furthermore, the above cited claim limitations under the consideration of the broadest reasonable interpretation, as be directed to the abstract idea grouping of mathematical concepts, or alternatively mental processes.
Accordingly, claims 1, 6, 8-9, 14, 16 and 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 21, 23-24, 26-29 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. USPPN 2012/0141994 (hereinafter “DeAngelis”), in view of Leeuwen et al. “Blood Pressure, Atherosclerosis, and the Incidence of Age-Related Maculopathy: The Rotterdam Study, (hereinafter “Leeuwen”), in view of Mwanza et al. “Lack of Association between Glaucoma and Macular Choroidal Thickness Measured with Enhanced Depth-Imaging Optical Coherence Tomography” (hereinafter “Mwanza”)
Regarding claim 1, DeAngelis teaches A method of identifying ocular vasculature abnormalities in a patient, the method comprising: (Abstract, [0014]-[0024], [0062], A method for detecting dry and wet macular degeneration)
a) receiving, using a processor, patient-specific calibration data selected from the group consisting of a age, a height, a weight, ethnicity, current medication information, medical history, a central corneal thickness, and a surgical status of the patient; (Figure 1, [0026], [0062], members of the control population are matched by age and ethnicity)
e) generating, using the processor, a report of the ocular vasculature abnormalities of a patient by comparing the expected normal patient-specific value of the clinically observable properties with a measured patient-specific value of the clinically observable properties, where a greater difference between the expected normal patient-specific value and the measured patient-specific value indicates greater ocular vasculature abnormalities, ([0142], [0155]-[0157], A report of the subjects likelihood of contracting the disease, compared to an index is generated; based on the criteria, a subject could be more likely to develop macular degeneration)

Examiner’s Note: This limitations is further evidenced by Tables 2-6 of Leeuwen, as well as discussed in the results section.

wherein the greater ocular vasculature abnormalities are a risk factor for one or more diseases selected from the group consisting of glaucoma, age-related macular degeneration, diabetic retinopathy, non-arteritic ischemic optic neuropathy, central retinal vein occlusion, stroke, diabetes, hypertension, Alzheimer's disease, Parkinson's disease, Lewy body disease, and combinations thereof. ([0142], [0155]-[0157], The subjects are compared to an index and the greater the difference, a subject could be more likely to develop macular degeneration)
DeAngelis does not explicitly teach c) receiving, using the processor, patient-specific input data selected from the group consisting of a blood pressure, a heart rate, a intraocular pressure, a axial eye length, a cerebrospinal fluid pressure, a retinal nerve fiber layer thickness, a macular thickness, and optic disc dimensions of the patient; d) mathematically modeling, using the processor, …, the mathematically modeling using the patient-specific input data …
Leeuwen teaches c) receiving, using the processor, patient-specific input data selected from the group consisting of a blood pressure, a heart rate, a intraocular pressure, a axial eye length, a cerebrospinal fluid pressure, a retinal nerve fiber layer thickness, a macular thickness, and optic disc dimensions of the patient; (Page 3771 Left column; Page 3772 Left Column Exposure Measurement, Right Column Study Sample, Page 3773 Data Analysis and Results, Blood pressures of participants are taken, and used in the logistic regression analysis performed in the computer.)
d) mathematically modeling, using the processor, …, the mathematically modeling using the patient-specific input data … (Page 3771 Left column; Page 3772 Left Column Exposure Measurement, Right Column Study Sample, Page 3773 Data Analysis and Results, Tables 2-6, Blood pressures of participants are taken, and used in the logistic regression analysis performed in the computer. By using the specific patient data in the model, the mathematical model is patient specific; )
Since blood pressure is a key factor in the diagnosis of many diseases, whether it be cardiovascular or ocular, the most common method of determining a patient’s level of risk is by taking their blood pressure. As discussed by Leeuwen, persons of ordinary skill have resorted to using patient specific blood pressure to assess risk to age-related maculopathy. This practice is well known in the Ophthalmology and Visual Science community and would follow in the simulation and modeling world where models can be used to help identify abnormalities in a patient. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time the invention was made to pick the patient specific blood pressures and models of Leeuwen and incorporate it into the system of DeAngelis since there are a finite number of identified, predictable potential solutions (patient specific models) to the recognized need (predicting diseases) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefits of using patient specific data are known).
The combination of DeAngelis and Leeuwen does not explicitly teach b) calibrating, using the processor, a mathematical model of ocular vasculature using the patient-specific calibration data to generate a patient-specific mathematical model of ocular vasculature for the patient, wherein the ocular vasculature is selected from the group consisting of retinal vasculature, choroidal vasculature, optic never head vasculature, and ciliary body vasculature, and wherein the mathematical model is based on principles of fluid dynamics, solid mechanics, or mass transport; d) mathematically modeling, using the processor, an expected normal patient-specific value of one or more clinically observable properties the patient-specific input data selected from the group consisting of retinal vessel diameter, central retinal artery equivalent, central retinal vein equivalent, amplitude of intraocular pressure oscillations, period of intraocular pressure oscillations, blood velocity in retrobulbar vessels, total retinal blood flow, blood velocity in retinal arteries, blood velocity in retinal capillaries, blood velocity in retinal veins, oxygen saturation in retinal arteries, oxygen saturation in retinal veins, and combinations thereof… and the patient-specific mathematical model of ocular vasculature; and
	Mwanza teaches b) calibrating, using the processor, a mathematical model of ocular vasculature using the patient-specific calibration data to generate a patient-specific mathematical model of ocular vasculature for the patient, wherein the ocular vasculature is selected from the group consisting of retinal vasculature, choroidal vasculature, optic never head vasculature, and ciliary body vasculature, (Table 1, Page 3433 Section Between –Group Comparisons of Choroidal thickness, Page 3434 Right column First full paragraph and Third full paragraph, Choroidal thickness of each patient is used in a multivariate regression analyses; Abstract Results, Page 3431 Statistical analysis, during the statistical analysis, the output is adjusted for age, axial length and intraocular pressure)
and wherein the mathematical model is based on principles of fluid dynamics, solid mechanics, or mass transport; (Page 3430 Right Column, Page 3431 Statistical analysis, The determination of glaucomatous optic neuropathy (GON) is done based on hemodynamic theory)
d) mathematically modeling, using the processor, an expected normal patient-specific value of one or more clinically observable properties the patient-specific input data selected from the group consisting of retinal vessel diameter, central retinal artery equivalent, central retinal vein equivalent, amplitude of intraocular pressure oscillations, period of intraocular pressure oscillations, blood velocity in retrobulbar vessels, total retinal blood flow, blood velocity in retinal arteries, blood velocity in retinal capillaries, blood velocity in retinal veins, oxygen saturation in retinal arteries, oxygen saturation in retinal veins, and combinations thereof… and the patient-specific mathematical model of ocular vasculature; and (Page 3431 Subjects and Methods, and Statistical Analysis, Page 3432 Results, Table 1, Normal intra ocular pressures and axial eye lengths were mathematically modeled; Table 1, Page 3433 Section Between –Group Comparisons of Choroidal thickness, Page 3434 Right column First full paragraph and Third full paragraph, Choroidal thickness of each patient is used in a multivariate regression analyses; Page 3432 Results Both Columns, the amplitude of intra-ocular pressures were measured in the patients)
Since intra ocular pressure is a key factor in the diagnosis of many eye diseases, the most common method of determining a patient’s level of risk is by taking measuring their intra ocular pressure. As discussed by Mwanza, persons of ordinary skill have resorted to using patient specific intraocular pressures and axial eye lengths to assess risk to ocular diseases, as well as using choroidal thickness and intraocular pressures in a regression model to determine 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time the invention was made to pick the patient specific intra ocular pressures, axial eye lengths and regression models of Mwanza and incorporate it into the system of DeAngelis and Leeuwen since there are a finite number of identified, predictable potential solutions (patient specific models) to the recognized need (predicting diseases) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefits of using patient specific data are known).

In regards to claim 9, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Regarding claim 21, the combination of DeAngelis, Leeuwen and Mwanza, teaches the limitations of claim 1. The combination of DeAngelis and Leeuwen does not explicitly teach wherein the mathematical model is based on principles of fluid dynamics, solid mechanics, and mass transport.
Mwanza teaches wherein the mathematical model is based on principles of fluid dynamics, solid mechanics, and mass transport. (Page 3430 Right Column, Page 3431 Statistical analysis, The determination of glaucomatous optic neuropathy (GON) is done based on hemodynamic theory (fluid dynamics); Page 3433 Discussion, a 20% increase in choroidal solid mechanics); Page 3433 and 3434 Discussion, an increase in blood vessel thickness, results in greater intraocular pressure and decrease in flow of blood vessels (mass transport))

Regarding claim 23, the combination of DeAngelis, Leeuwen and Mwanza, teaches the limitations of claim 1. The combination of DeAngelis and Leeuwen does not explicitly teach wherein the mathematical model is based on the blood flow and mass transport in the ocular vasculature. 
Mwanza teaches wherein the mathematical model is based on the blood flow and mass transport in the ocular vasculature. (Page 3433 and 3434 Discussion, an increase in blood vessel thickness, results in greater intraocular pressure and decrease in flow of blood vessels (mass transport))

Regarding claim 24, the combination of DeAngelis, Leeuwen and Mwanza, teaches the limitations of claim 1. The combination of DeAngelis and Leeuwen does not explicitly teach wherein the patient-specific input data includes the intraocular pressure of the patient. 
Mwanza teaches wherein the patient-specific input data includes the intraocular pressure of the patient. (Page 3430, Page 3431 Statistical Analysis, intraocular pressure is used in the regression analysis)

Regarding claim 26, DeAngelis teaches A method of identifying current ocular vasculature abnormalities in a patient, the method comprising: (Abstract, [0014]-[0024], [0062], A method for detecting dry and wet macular degeneration)
	receiving, using one or more processors, patient-specific calibration data of the
patient; (Figure 1, [0026], [0062], members of the control population are matched by age and ethnicity)
	comparing, using the one or more processors, the measured value to the expected value to determine a difference between the measured value and the expected value; and ([0142], [0155]-[0157], A report of the subjects likelihood of contracting the disease, compared to an index is generated; based on the criteria, a subject could be more likely to develop macular degeneration)
generating, using the one or more processors, a report of the ocular vasculature abnormalities of the patient, based on the comparing of the measured value to the expected value. ([0142], [0155]-[0157], A report of the subjects likelihood of contracting the disease, compared to an index is generated; based on the criteria, a subject could be more likely to develop macular degeneration)
Examiner’s Note: This limitation is further evidenced by Tables 2-6 of Leeuwen, as well as discussed in the results section.
	DeAngelis does not explicitly teach receiving, using the one or more processors, a measured value for the patient of the clinically observable property;
	Leeuwen teaches receiving, using the one or more processors, a measured value for the patient of the clinically observable property; (Page 3771 Left column; Page 3772 Left Column Exposure Measurement, Right Column Study Sample, Page 3773 Data Analysis and Results, Blood pressures of participants are taken, and used in the logistic regression analysis performed in the computer.)

Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time the invention was made to pick the patient specific blood pressures and models of Leeuwen and incorporate it into the system of DeAngelis since there are a finite number of identified, predictable potential solutions (patient specific models) to the recognized need (predicting diseases) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefits of using patient specific data are known).
The combination of DeAngelis and Leeuwen does not explicitly teach determining, using the one or more processors and the patient-specific calibration data, a mathematical model of the ocular vasculature of the patient, the mathematical model being based on principles of fluid dynamics, solid mechanics, or mass transport; generating, using the one or more processors and the mathematical model of the ocular vasculature of the patient, an expected value for the patient of a clinically observable property;
Mwanza teaches determining, using the one or more processors and the patient-specific calibration data, a mathematical model of the ocular vasculature of the patient, 
the mathematical model being based on principles of fluid dynamics, solid mechanics, or mass transport; (Page 3430 Right Column, Page 3431 Statistical analysis, The determination of glaucomatous optic neuropathy (GON) is done based on hemodynamic theory)
generating, using the one or more processors and the mathematical model of the ocular vasculature of the patient, an expected value for the patient of a clinically observable property; (Page 3431 Subjects and Methods, and Statistical Analysis, Page 3432 Results, Table 1, Normal intra ocular pressures and axial eye lengths were mathematically modeled; Table 1, Page 3433 Section Between –Group Comparisons of Choroidal thickness, Page 3434 Right column First full paragraph and Third full paragraph, Choroidal thickness of each patient is used in a multivariate regression analyses; Page 3432 Results Both Columns, the amplitude of intra-ocular pressures were measured in the patients)
Since intra ocular pressure is a key factor in the diagnosis of many eye diseases, the most common method of determining a patient’s level of risk is by taking measuring their intra ocular pressure. As discussed by Mwanza, persons of ordinary skill have resorted to using patient specific intraocular pressures and axial eye lengths to assess risk to ocular diseases, as well as using choroidal thickness and intraocular pressures in a regression model to determine correlation to eye diseases. This practice is well known in the Ophthalmology and Visual Science 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time the invention was made to pick the patient specific intra ocular pressures, axial eye lengths and regression models of Mwanza and incorporate it into the system of DeAngelis and Leeuwen since there are a finite number of identified, predictable potential solutions (patient specific models) to the recognized need (predicting diseases) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefits of using patient specific data are known).

Regarding claim 27, the combination of DeAngelis, Leeuwen and Mwanza, teaches the limitations of claim 26. DeAngelis does not explicitly teach receiving, using the one or more processors, patient-specific input data for the patient; and generating, using the one or more processors and the patient-specific input data, the mathematical model of the ocular vasculature of the patient.
Leeuwen teaches receiving, using the one or more processors, patient-specific input data for the patient; and (Page 3771 Left column; Page 3772 Left Column Exposure Measurement, Right Column Study Sample, Page 3773 Data Analysis and Results, Blood pressures of participants are taken, and used in the logistic regression analysis performed in the computer.)
The combination of DeAngelis and Leeuwen does not explicitly teach generating, using the one or more processors and the patient-specific input data, the mathematical model of the ocular vasculature of the patient.
generating, using the one or more processors and the patient-specific input data, the mathematical model of the ocular vasculature of the patient. (Table 1, Page 3433 Section Between –Group Comparisons of Choroidal thickness, Page 3434 Right column First full paragraph and Third full paragraph, Choroidal thickness of each patient is used in a multivariate regression analyses; Abstract Results, Page 3431 Statistical analysis, during the statistical analysis, the output is adjusted for age, axial length and intraocular pressure)

Regarding claim 28, the combination of DeAngelis, Leeuwen and Mwanza, teaches the limitations of claim 27. DeAngelis teaches wherein the patient-specific calibration data includes one or more of an age, a height, a weight, an ethnicity, current medication information, medical history, a central corneal thickness, or a surgical status of the patient, and (Figure 1, [0026], [0062], members of the control population are matched by age and ethnicity)
DeAngelis does not explicitly teach wherein the patient-specific input data includes one or more of a blood pressure, a heart rate, an intraocular pressure, an axial eye length, a cerebrospinal fluid pressure, a retinal nerve fiber layer thickness, a macular thickness, or optic disc dimensions of the patient.
Leeuwen teaches wherein the patient-specific input data includes one or more of a blood pressure, a heart rate, an intraocular pressure, an axial eye length, a cerebrospinal fluid pressure, a retinal nerve fiber layer thickness, a macular thickness, or optic disc dimensions of the patient. (Page 3771 Left column; Page 3772 Left Column Exposure Measurement, Right Column Study Sample, Page 3773 Data Analysis and Results, Blood pressures of participants are taken, and used in the logistic regression analysis performed in the computer.)

Regarding claim 29, the combination of DeAngelis, Leeuwen and Mwanza, teaches the limitations of claim 26. The combination of DeAngelis and Leeuwen does not explicitly teach wherein the mathematical model is based on principles of fluid dynamics, solid mechanics, and mass transport.
Mwanza teaches wherein the mathematical model is based on principles of fluid dynamics, solid mechanics, and mass transport. (Page 3430 Right Column, Page 3431 Statistical analysis, The determination of glaucomatous optic neuropathy (GON) is done based on hemodynamic theory (fluid dynamics); Page 3433 Discussion, a 20% increase in choroidal thickness resulted in swelling of blood vessels (solid mechanics); Page 3433 and 3434 Discussion, an increase in blood vessel thickness, results in greater intraocular pressure and decrease in flow of blood vessels (mass transport))

Regarding claim 32, the combination of DeAngelis, Leeuwen and Mwanza, teaches the limitations of claim 26. The combination of DeAngelis and Leeuwen does not explicitly teach wherein the mathematical model is based on the blood flow and mass transport in the ocular vasculature. 
Mwanza teaches wherein the mathematical model is based on the blood flow and mass transport in the ocular vasculature. (Page 3433 and 3434 Discussion, an increase in blood vessel thickness, results in greater intraocular pressure and decrease in flow of blood vessels (mass transport))

Regarding claim 33, the combination of DeAngelis, Leeuwen and Mwanza, teaches the limitations of claim 1. The combination of DeAngelis and Leeuwen does not explicitly teach wherein the mathematical model is based on principles of physics.
Mwanza teaches wherein the mathematical model is based on principles of physics. (Page 3430 Right Column, Page 3431 Statistical analysis, The determination of glaucomatous optic neuropathy (GON) is done based on hemodynamic theory)

In regards to claim 34, it is the system embodiment of claim 33 with similar limitations to claim 33, and is such rejected using the same reasoning found in claim 33.

In regards to claim 35, it is the method embodiment of claim 33 with similar limitations to claim 33, and is such rejected using the same reasoning found in claim 33.

Claims 6, 8, 14, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis in view of Leeuwen and Mwanza, and in further view of Huang et al. USPPN 2014/0073917 (hereinafter “Huang”).

Regarding claim 6, the combination of DeAngelis, Leeuwen and Mwanza teaches the limitations of claim 1. The combination of DeAngelis, Leeuwen and Mwanza does not explicitly teach measuring the measured patient specific value of the one or more clinically observable properties by processing a fundus image.
measuring the measured patient specific value of the one or more clinically observable properties by processing a fundus image. ([0073], [0095], [0107], Fundus images are taken of the patient, and the visualized values of the patient are measured)
It would have been obvious to one of ordinary skill in the art to combine the teaching of the combination of DeAngelis, Leeuwen and Mwanza with Huang as the references deal with the detection of ocular diseases, in order to implement a system that includes additional observable properties found by a fundus image. Huang would modify DeAngelis, Leeuwen and Mwanza by providing the increased capability of measuring more values from the patient to include in the model. The benefit of doing so is an optimal bulk-noise reduction amplitude-based swept-source angiography method used in combination with Doppler OCT could allow for measurement of total retinal blood flow (TRBF), including both vein and artery measurement around the optic disc. (Huang [0015])

Regarding claim 8, the combination of DeAngelis, Leeuwen and Mwanza teaches the limitations of claim 1. The combination of DeAngelis, Leeuwen and Mwanza does not explicitly teach wherein the blood velocity in retrobulbar vessels includes one or more of the following: peak systolic velocity, end diastolic velocity, resistive index, full time profile along a cardiac cycle, area under the curves, presence or absence of well-defined peaks, systolic slope, and diastolic slope.
Huang teaches wherein the blood velocity in retrobulbar vessels includes one or more of the following: peak systolic velocity, end diastolic velocity, resistive index, full time profile along a cardiac cycle, area under the curves, presence or absence of well-defined peaks, systolic slope, and diastolic slope. ([0014], resistive indices in retrobulbar vessels is measured)

In regards to claim 14, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 16, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Regarding claim 25, the combination of DeAngelis, Leeuwen and Mwanza teaches the limitations of claim 1. The combination of DeAngelis, Leeuwen and Mwanza does not explicitly teach wherein the expected normal patient-specific value of one or more clinically observable properties includes a retinal vessel diameter.
Huang teaches wherein the expected normal patient-specific value of one or more clinically observable properties includes a retinal vessel diameter ([0143] the diameters of main retinal vessel branches is used for analyses)

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis in view of Leeuwen and Mwanza, and in further view of Harris et al. Ocular Hemodynamics and Glaucoma: The Role of Mathematical Modeling (hereinafter “Harris”)
Regarding claim 22, the combination of DeAngelis, Leeuwen and Mwanza teaches the limitations of claim 1. The combination of DeAngelis, Leeuwen and Mwanza does not explicitly teach wherein the mathematical model is used to simulate the blood flow or oxygen transport for the ocular vasculature that is in a vascular bed that nourishes a retina, in a choroid, in a optic nerve head, or in a retrobulbar vessel.
Harris teaches wherein the mathematical model is used to simulate the blood flow or oxygen transport for the ocular vasculature that is in a vascular bed that nourishes a retina, in a choroid, in a optic nerve head, or in a retrobulbar vessel. (Page 5 Mathematical modeling of blood flow regulation, blood flow is mathematically modeled; Page 4 Mathematical modeling of ocular hemodynamics, the blood flow is to the retina)
It would have been obvious to one of ordinary skill in the art to combine the teaching of the combination of DeAngelis, Leeuwen and Mwanza with Harris as the references deal with the detection of ocular diseases, in order to implement a system that includes mathematical modeling of blood flow. Harris would modify DeAngelis, Leeuwen and Mwanza by providing the increased capability of mathematically modeling the blood flow to the retina. The benefit of doing so is mathematical modeling is a useful tool when used synergistically with clinical and laboratory data in the study of ocular blood flow and glaucoma. The development of models to investigate the relationship between ocular hemodynamic alterations and glaucoma progression provides a unique and useful method for studying the pathophysiology of glaucoma. (Harris Abstract)

In regards to claim 30 it is the method embodiment of claim 22 with similar limitations to claim 22, and is such rejected using the same reasoning found in claim 22.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis in view of Leeuwen and Mwanza, and in further view of Boujena et al. A 2D Mathematical Model of Blood Flow and its Interactions in an Atherosclerotic Artery (hereinafter “Boujena”)
Regarding claim 31, the combination of DeAngelis, Leeuwen and Mwanza teaches the limitations of claim 1. The combination of DeAngelis, Leeuwen and Mwanza does not explicitly teach wherein blood of the blood flow is modeled as a non-Newtonian viscous fluid.
Boujena teaches wherein blood of the blood flow is modeled as a non-Newtonian viscous fluid. (Abstract, Page 48 Fluid equations, the blood flow is modeled as a non-Newtonian viscous fluid)
It would have been obvious to one of ordinary skill in the art to combine the teaching of the combination of DeAngelis, Leeuwen and Mwanza with Harris as the references deal with the detection of diseases, in order to implement a system that includes blood flow modeled as a non-Newtonian viscous fluid. Boujena would modify DeAngelis, Leeuwen and Mwanza by providing the increased capability of modeling blood flow as a non-Newtonian viscous fluid. The benefit of doing so the modeling method allows accurate fluid structure coupling. (Boujena Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sigal “IOP-Induced Lamina Cribrosa Displacement and Scleral Canal Expansion: An Analysis of Factor Interactions Using Parameterized Eye-Specific Models”: Teaches 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147